116 F.3d 484
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Herbert David HARDESTY, Plaintiff-Appellant,v.Kurt PETERSON, Superintendent;  Gary O. McCRACKEN;  PARONG,M.D., Defendants-Appellees.
No. 96-35561.
United States Court of Appeals, Ninth Circuit.
Submitted** June 3, 1997.Decided June 5, 1997.

Appeal from the United States District Court for the Western District of Washington, No. CV-95-05133-RJB;  Robert J. Bryan, District Judge, Presiding.
Before:  WRIGHT, PREGERSON and THOMPSON, Circuit Judges.


1
ORDER*


2
The judgment of the district court is affirmed for the reasons given by the district court in its order granting summary judgment on April 17, 1996.


3
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R.App. P. 34(a);  Ninth Circuit Rule 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3